  

Exhibit 10.1

 

FIFTH AMENDMENT

 

TO

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF

 

AUGUST 7, 2013

 

AMONG

 

EV PROPERTIES, L.P.,

 

as Borrower,

 

THE GUARANTORS,

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

 

 

 

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fifth Amendment”) dated as of August 7, 2013, is among EV PROPERTIES, L.P., a
Delaware limited partnership (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors, the “Administrative Agent”); and the
Lenders signatory hereto.

 

Recitals

 

A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Second Amended and Restated Credit Agreement dated as of April
26, 2011 (as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of December 21, 2011, by that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of March 29,
2012, by that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of September 27, 2012 and by that certain Fourth Amendment to
Second Amended and Restated Credit Agreement dated as of February 26, 2013, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.

 

B.           The Guarantors are parties to that certain Second Amended and
Restated Guaranty and Collateral Agreement dated as of April 26, 2011 made by
the Borrower and each of the other Obligors in favor of the Administrative Agent
(as heretofore amended, modified or supplemented, the “Guaranty Agreement”).

 

C.           The Borrower, the Administrative Agent and the Lenders have agreed
to amend certain provisions of the Credit Agreement as more fully set forth
herein.

 

D.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.          Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Fifth Amendment, shall have
the meaning ascribed such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Fifth Amendment refer to sections of
the Credit Agreement.

 

Section 2.          Amendments to Credit Agreement.

 

2.1           Amendments to Section 1.02.

 

(a)          The definition of “Agreement” is hereby amended in its entirety to
read as follows:

 

Page 1

 

 

“Agreement” means this Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, and
as the same may be amended, modified or supplemented from time to time.

 

(b)          The definition of “Indebtedness” is hereby amended by adding the
following proviso in place of the period at the end thereto:

 

“; provided, however, that the definition of ‘Indebtedness’ shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, as applicable) any Excluded Swap Obligations of such Guarantor for
purposes of determining any obligations of any Guarantor.”

 

(c)          The following definitions are hereby added where alphabetically
appropriate to read as follows:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guarantee of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such obligation or liability in respect of a Secured Hedge Agreement or
(b) in the case of an obligation or liability in respect of a Secured Hedge
Agreement that is required to be cleared pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) the
Commodity Exchange Act (or any successor provision thereto), at the time the
guarantee of (or grant of security interest by, as applicable) such Guarantor
becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such guarantee or
security interest is or becomes illegal.

 

“Fifth Amendment” means that certain Fifth Amendment to Second Amended and
Restated Credit Agreement, dated as of August 7, 2013, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

 

“Fifth Amendment Effective Date” has the meaning set forth in the Fifth
Amendment.

 

Page 2

 

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the Borrower
and each Guarantor that, at the time the relevant guaranty obligation or other
liability (or grant of the relevant security interest, as applicable) becomes or
would become effective with respect to such obligation or liability, has total
assets exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or perform under any Swap Agreement.

 

2.2           Amendment to Article VIII.

 

(a)          Article VIII is hereby amended by inserting the following new
Section 8.18 at the end thereto:

 

“Section 8.18         Keepwell. The Parent will, and will cause each Qualified
ECP Guarantor to, provide such funds or other support as may be needed from time
to time by the Borrower or each Guarantor to honor all of its obligations under
this Agreement or any Swap Agreements (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 8.18 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.18 or otherwise voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 8.18 shall remain in full force and effect until payment in full of the
Indebtedness and the termination of this Agreement. The Borrower intends that
this Section 8.18 constitute, and this Section 8.18 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.”

 

2.3           Amendments to Section 9.01.

 

(a)          Section 9.01(a) is hereby amended in its entirety to read as
follows:

 

(a)          Ratio of Total Debt to EBITDAX. The Parent will not, as of any date
of determination from and after March 31, 2015, permit its ratio of Total Debt
as of such date to EBITDAX for the most recent period of four fiscal quarters
for which financial statements are available to be greater than 4.25 to 1.0.

 

(b)          Section 9.01(c) is hereby added which reads in its entirety as
follows:

 

(c)          Ratio of Senior Secured Funded Debt to EBITDAX. The Parent will
not, as of any date of determination from and after the Fifth Amendment
Effective Date up to and including March 30, 2015, permit its ratio of Senior
Secured Funded Debt as of such date to EBITDAX for the most recent period of
four fiscal quarters for which financial statements are available to be greater
than 3.5 to 1.0.

 

Page 3

 

 

Section 3.          Additional Amendment to Credit Agreement Upon Approval of
All Lenders. If the Administrative Agent shall have received executed
counterpart signature pages to this Amendment from all of the Lenders, then
Section 10.02(c) of the Credit Agreement is hereby further amended by inserting
the following new sentence immediately following the paragraph that begins with
the word “fifth”:

 

“Notwithstanding the foregoing, amounts received from the Borrower or any other
Guarantor that is not a Qualified ECP Guarantor shall not be applied to any
Excluded Swap Obligations.”

 

Section 4.          Conditions Precedent. This Fifth Amendment shall become
effective on the date (such date, the “Fifth Amendment Effective Date”) when
each of the following conditions is satisfied (or waived in accordance with
Section 12.02):

 

4.1           The Administrative Agent shall have received from the Majority
Lenders and the Obligors counterparts (in such number as may be requested by the
Administrative Agent) of this Fifth Amendment signed on behalf of such Persons.

 

4.2           Both before and immediately after giving effect to this Fifth
Amendment, no Default shall have occurred and be continuing.

 

4.3           The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably require.

 

The Administrative Agent is hereby authorized and directed to declare this Fifth
Amendment to be effective (and the Fifth Amendment Effective Date shall occur)
when it has received documents confirming or certifying, to the satisfaction of
the Administrative Agent, compliance with the conditions set forth in this
Section 4 or the waiver of such conditions as permitted in Section 12.02. Such
declaration shall be final, conclusive and binding upon all parties to the
Credit Agreement for all purposes.

 

For the avoidance of doubt, the amendment to Section 10.02(c) of the Credit
Agreement set forth in Section 3 of this Amendment shall only be implemented if
(a) the Fifth Amendment Effective Date shall have occurred and (b) the
Administrative Agent shall have received executed counterpart signature pages to
this Amendment from all of the Lenders and the Obligors.

 

Section 5.          Miscellaneous.

 

5.1           Confirmation. The provisions of the Credit Agreement, as amended
by this Fifth Amendment, shall remain in full force and effect following the
Fifth Amendment Effective Date.

 

Page 4

 

 

5.2           Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Fifth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document and agrees that each Loan Document remains in full
force and effect as expressly amended hereby; (c) agrees that from and after the
Fifth Amendment Effective Date each reference to the Credit Agreement in the
Guaranty Agreement and the other Loan Documents shall be deemed to be a
reference to the Credit Agreement, as amended by this Fifth Amendment; and (d)
represents and warrants to the Lenders that as of the date hereof: (i) all of
the representations and warranties contained in each Loan Document are true and
correct in all material respects (without duplication of materiality), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of
materiality) as of such specified earlier date, (ii) no Default has occurred and
is continuing and (iii) no event, development or circumstance has have occurred
or exists that has resulted in, or could reasonably be expected to have, a
Material Adverse Effect.

 

5.3           Counterparts. This Fifth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Fifth Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Fifth Amendment.

 

5.4           No Oral Agreement. This Fifth Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties. There
are no subsequent oral agreements between the parties.

 

5.5           GOVERNING LAW. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

5.6           Payment of Expenses. In accordance with Section 12.03, the
Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of-pocket costs and reasonable expenses incurred in connection
with this Fifth Amendment, any other documents prepared in connection herewith
and the transactions contemplated hereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

 

5.7           Severability. Any provision of this Fifth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

5.8           Successors and Assigns. This Fifth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

[Signature Pages Follow]

 

Page 5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed effective as of the Fifth Amendment Effective Date.

 

BORROWER: EV PROPERTIES, L.P.         By: EV Properties GP, LLC, its general
partner         By: /s/ MICHAEL E. MERCER     Michael E. Mercer     Senior Vice
President and Chief     Financial Officer       PARENT: EV ENERGY PARTNERS, L.P.
        By: EV ENERGY GP, L.P.,     its general partner           By: EV
MANAGEMENT, LLC, its general
partner         By: /s/ MICHAEL E. MERCER     Michael E. Mercer     Senior Vice
President and Chief     Financial Officer       GUARANTORS: EV PROPERTIES GP,
LLC         By: /s/ MICHAEL E. MERCER     Michael E. Mercer     Senior Vice
President and Chief     Financial Officer         ENERVEST PRODUCTION  
PARTNERS, LTD.         By: EVPP GP, LLC,     its general partner         By: /s/
MICHAEL E. MERCER     Michael E. Mercer     Senior Vice President and Chief    
Financial Officer

 

Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  EVPP GP, LLC         By: /s/ MICHAEL E. MERCER     Michael E. Mercer    
Senior Vice President and Chief     Financial Officer         CGAS PROPERTIES,
L.P.         By: EVCG GP, LLC,     its general partner         By: /s/ MICHAEL
E. MERCER     Michael E. Mercer     Senior Vice President and Chief    
Financial Officer         ENERVEST-CARGAS, LTD.         By: EVPP GP, LLC,    
its general partner         By: /s/ MICHAEL E. MERCER     Michael E. Mercer    
Senior Vice President and Chief     Financial Officer         EVCG GP, LLC      
  By: /s/ MICHAEL E. MERCER     Michael E. Mercer     Senior Vice President and
Chief     Financial Officer

 

Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  ENERVEST MONROE MARKETING, LTD.         By: EVPP GP, LLC, its general partner
        By: /s/ MICHAEL E. MERCER     Michael E. Mercer     Senior Vice
President and Chief     Financial Officer         ENERVEST MONROE GATHERING,
LTD.         By: EVPP GP, LLC, its general partner         By: /s/ MICHAEL E.
MERCER     Michael E. Mercer     Senior Vice President and Chief     Financial
Officer

 

Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as     Administrative Agent and
a Lender         By:  /s/ MICHAEL A. KAMAUF     Name: Michael A. Kamauf    
Title: Authorized Officer        

Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

LENDERS:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

        By:  /s/ BETSY JOCHER     Name: Betsy Jocher     Title: Director        



Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  COMPASS BANK, as a Lender         By:  /s/ ANN VAN WAGENER     Name: Ann Van
Wagener     Title: Senior Vice President        

 Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

  

  CITIBANK, N.A., as a Lender         By:  /s/ EAMON BAQUI     Name: Eamon Baqui
    Title: Vice President        



Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  COMERICA BANK, as a Lender         By:  /s/ PAUL J. EDMONDS     Name: Paul J.
Edmonds     Title: Senior Vice President        



Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

 

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as a Lender

        By:  /s/ MICHAEL D. WILLIS     Name: Michael D. Willis     Title:
Managing Director           By: /s/ SHARADA MANNE     Name: Sharada Manne    
Title: Managing Director        

 Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  ING CAPITAL LLC, as a Lender         By:  /s/ CHARLES HALL     Name: Charles
Hall     Title: Managing Director        

 Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

  

 

 

 

  ROYAL BANK OF CANADA, as a Lender         By:  /s/ MARK LUMPKIN, JR.    
Name:  Mark Lumpkin, Jr.     Title: Authorized Signatory

 

Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  THE BANK OF NOVA SCOTIA, as a Lender         By:  /s/ TERRY DONOVAN    
Name: Terry Donovan     Title: Managing Director        

 Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

 

  UNION BANK, N.A., as a Lender         By:  /s/ DAVID HELFFRICH     Name: David
Helffrich     Title: Vice President        

 Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a

Lender

        By:  /s/ JUSTIN M. ALEXANDER     Name: Justin M. Alexander     Title:
Senior Vice President        

 Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION,

as a Lender

        By:  /s/ THOMAS KLEIDERER     Name: Thomas Kleiderer     Title: Vice
President        

 Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

        By: /s/ VIPUL DHADDA     Name: Vipul Dhadda     Title: Authorized
Signatory         By:  /s/ MICHAEL SPAIGHT     Name: Michael Spaight     Title:
Authorized Signatory        

 Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

 

  FROST BANK, as a Lender         By:  /s/ ANDREW A. MERRYMAN     Name: Andrew
A. Merryman     Title: Sr. Vice President        

 Fifth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 



 

